UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7565


JORDAN NATHANIEL MITCHELL,

                    Plaintiff - Appellant,

             v.

DENTIST; DISTRICT ATTORNEY, (Guilford County); SHERRIF ROGERS;
MEDICAL STAFF RN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00830-TDS-LPA)


Submitted: March 23, 2022                                         Decided: April 11, 2022


Before AGEE and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jordan Nathaniel Mitchell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jordan Nathaniel Mitchell seeks to appeal the magistrate judge’s report and

recommendation. This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The report

Mitchell seeks to appeal is neither a final order nor an appealable interlocutory or collateral

order. Accordingly, we dismiss the appeal for lack of jurisdiction. We deny Mitchell’s

motions for discovery, medical records, a speedy trial, and mediation. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2